People v Hernandez (2020 NY Slip Op 02986)





People v Hernandez


2020 NY Slip Op 02986


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Manzanet-Daniels, J.P., Gische, Webber, Moulton, JJ.


10132 4498/15

[*1] The People of the State of New York, Respondent,
vArmando Hernandez, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Jill Konviser, J.), rendered March 21, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 7, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 21, 2020
CLERK